Citation Nr: 1331123	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  11-21 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1945 to January 1947.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in January 2013, which vacated a March 2012 Board decision and remanded the issues on appeal for additional development.  The appeal arose from a February 2011 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in June 2013.

This appeal was processed using VA paperless (Virtual VA and VBMS) claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of the electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest during active service or within the first post-service year and is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  Tinnitus was not manifest during active service or within the first post-service year and is not shown to have developed as a result of an established event, injury, or disease during active service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).

2.  Tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2010.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes a copy of a December 1946 service department separation examination report, VA treatment and examination reports, and the Veteran's statements in support of his claims.  The record shows the Veteran's complete service treatment and personnel records are unavailable and that they may have been lost due to fire at a government storage facility.  In such cases, there is a heightened duty to assist him in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In correspondence dated in October 2010, VA notified the Veteran that the service department had been unable to locate his records and he was advised to provide records in his possession or to provide information for VA assistance in searching alternative sources for evidence to substantiate his claims.  No additional records were received.  The development requested on remand in June 2013 has been substantially completed.  There is no evidence of any additional existing pertinent records.  The Board finds that further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Although in a September 2013 brief the Veteran's representative asserted, in essence, that an "IOM" (Institute of Medicine) study cited in a July 2013 VA medical opinion should be obtained and added to the record, the Board finds that there is no indication of any dispute as to the qualifications or expertise of the examiner, an audiologist, and that the provided opinion is consistent with the competent evidence of record.  A copy of the "IOM" cited study is not required for an adequate determination in this case.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant. 

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Sensorineural hearing loss is a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

Lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2012).

Once the requirements of 38 C.F.R. § 3.385 (2012) have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active military service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2012).

In this case, the Veteran asserts that he is entitled to service connection for hearing loss and tinnitus.  He contends that the claimed conditions are due to exposure to loud noise during service, primarily exposure to "guns and airplane noises" during service, without use of ear protection.  

The Veteran's service treatment reports are not of record, other than a separation examination report, dated in December 1946.  This report shows that a whispered voice hearing test was 15/15, bilaterally.  It was noted there were no ear abnormalities.  The Veteran's discharge report indicates that his military occupation specialty was duty soldier, that he was an expert with a carbine, and that his last unit assignment was with the 1st Tactical Reconnaissance Squadron.  A separation qualification record indicates service with the Army Air Force with performance of organizational duty details such as policing up buildings and building areas and acting as a guard over German prisoners of war. 

The post-service medical evidence consists of VA and non VA reports, dated between 1987 and 2011.  An August 1987 VA examination report revealed the Veteran's auditory canals and tympanic membranes were intact.  There was no perforation or discharge.  The examiner checked the box on the form indicating no hearing loss was noted.  

A July 2007 VA examination report noted there was no report of symptoms for the ears.  The examiner noted hearing was "grossly normal."  The pinna, external ear canals, and tympanic membranes were normal.  There was no ear discharge.  There were no relevant complaints, and there was no relevant diagnosis.  


On VA authorized audiological evaluation in January 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
70
70
LEFT
20
15
30
55
65

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 94 percent in the left ear.  The examiner indicated that the Veteran's claims file had been reviewed.  It was noted the Veteran reported that he did not have trouble hearing, but that he had chronic excessive noise exposure from guns and airplane engines while in the military.  His history was noted to be positive for military, occupational, and recreational noise exposure, and he denied the use of hearing protection while in the military, at his job at an automobile plant, or during recreational hunting and shooting.  He complained of constant tinnitus. 

The examiner also noted that the Veteran was not sure when his tinnitus began and that he could not say for sure whether it started in the military.  The diagnoses include normal hearing sensitivity through 1,000 Hertz sloping to mild to moderately severe sensorineural hearing loss in the right ear, and normal hearing sensitivity through 1,500 Hertz sloping to moderate to severe sensorineural hearing loss in the left ear.  The examiner, an audiologist, stated that a whispered voice test has been performed in 1946, but that it did not provide threshold specific information.  The examiner concluded that the Veteran's hearing loss and tinnitus were both less likely caused by or a result of military noise exposure.  The examiner explained that the Veteran reported he had no idea when his tinnitus began, and that he denied hearing problems and could not relate any hearing loss to his service.  The examiner further stated that although the Veteran currently has hearing loss that is possibly consistent with noise exposure, his post-service occupational and recreational hunting and shooting noise exposure were possible causes of his current condition.

A joint motion for remand associated with the Court's January 2013 order found the January 2011 VA examiner's opinion was inadequate because it failed to provide an adequate rationale for the negative conclusions.  Specifically, the parties agreed that although the examiner stated her conclusion and listed her supporting data, she did not offer a reasoned medical explanation which connected her supporting data with her conclusion.  The examiner failed to explain why the Veteran's subjective denial of "current problems with hearing" was more convincing than the results of the objective hearing tests required by regulation, which showed hearing loss in both ears.  It was also noted that the examiner's reasoning that the Veteran, a layperson, failed to provide a nexus between his hearing loss and his military service, was confusing, given that it was the examiner who was requested to provide a medical opinion regarding that question. 

On VA authorized audiological evaluation in July 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
55
65
LEFT
15
15
40
70
70

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 76 percent in the left ear.  The examiner noted there were no audiometric records available for review from the Veteran's active service, but there was documentation which noted a 1946 whispered voice test.  It was noted, however, that a whispered voice test has no scientific reliability or validity and cannot be considered when rendering an opinion.  

The examiner noted that the Veteran denied having any hearing problems and noted no specific time or circumstance for the onset for his hearing loss.  He reported a history of military noise exposure which included aircraft and gunfire noise (both without the use of hearing protection).  His reported history of occupational noise exposure included working for five years at an automotive factory (without hearing protection).  Recreational noise exposure included hunting (without hearing protection).  The Veteran also denied a family history of hearing loss, a history of head/ear trauma, or other ear-related symptoms.  The examiner found that "[a]s there is no evidence to support his claim due to the lack of a valid audiogram at separation and because the Veteran was unable to provide a clear nexus between the onset of hearing loss and his military service, it is deemed less likely than not that the Veteran's current hearing loss is related to his military service or history of military noise exposure."  It was further noted that "per IOM there is no scientific evidence to support delayed-onset hearing loss due to noise exposure."

The examiner noted that the available service report and evidence of record did not contain any direct evidence of tinnitus.  It was further noted that tinnitus is a subjective complaint and no objective measure exists to verify the presence or absence of it.  Upon examination, the Veteran stated that he had no idea when the tinnitus began.  The examiner found that "because there is NO evidence to support the onset of tinnitus as having been during the Veteran's military service, tinnitus is deemed less likely than not caused by or a result of the Veteran's military service or noise exposure while in the military."  It was also noted that "per IOM there is no scientific evidence to support delayed-onset tinnitus due to noise exposure."

Based upon the evidence of record, the Board finds that a bilateral hearing loss disability and tinnitus were not manifest during active service, that sensorineural hearing loss was not manifest within the first post-service year, and that hearing loss and tinnitus are not shown to have developed as a result of an established event, injury, or disease during active service.  The Veteran's statements as to noise exposure in service are credible and consistent with the circumstances of his service; however, the overall medical evidence in this case is persuasive.  It is significant to note that the Veteran does not claim to have experienced tinnitus in service nor to have noticed hearing loss during service and that an August 1987 VA examination reported that hearing loss was not noted at that time.  The pertinent medical evidence of record in this case, including whispered voice testing in December 1946, the lack of noted hearing loss on the August 1987 VA examination report, and the opinions of the January 2011 and July 2013 VA examiners, is consistent as to the conclusion that hearing problems were not manifest in service nor for many years after service.  The July 2013 VA examiner is also considered to have an acquired expertise as to the medical questions at issue and the provided reference to medical literature in this case, particularly without any contradictory medical evidence, is considered to be highly probative without any necessity for additional supporting documentation.  The January 2011 and July 2013 VA audiology opinions are shown to have been based upon examination findings, a thorough review of the evidence of record, and adequate consideration of the Veteran's statements.  

The Board notes that the July 2013 VA examiner, an audiologist who had not previously examined the Veteran, used the term "nexus" that the January 2013 joint motion for remand found to be confusing in describing the Veteran's statements concerning his medical history.  The Board, however, finds that a comprehensive review of the report indicates the examiner's use of this term was an effort to address the Veteran's belief as to how his present hearing loss and tinnitus were related to service.  Discussions as to such matters are deemed to be an appropriate manner for an examiner to elicit details concerning specific episodes of acoustic trauma or other relevant events necessary for an adequate etiology opinion.  It is clear that the examiner was not asking the Veteran to provide a medical opinion in this case.  The Court has held that the use of cautious language does not always express inconclusiveness in a doctor's opinion, and that the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions of a nexus between his in-service noise exposure and his post-service hearing loss and tinnitus.  Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  As questions of medical diagnosis and a relationship to service are complex etiological questions akin to the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Therefore, entitlement to service connection for bilateral hearing loss and tinnitus must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claims.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


